EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 2, line 5, “an adjacent outer face of said jump arm unit” has been amended to read -- an adjacent outer face of said jump arm frame unit--. 
The following is an examiner’s statement of reasons for allowance: 
Although prior art such as Stark (US 9,107,340) teaches a jump arm apparatus for a tilling machine (fig. 2), wherein the tilling machine includes a frame coupled to a hitch configured to mount to a vehicle, whereby the tilling machine is towed across a field, the jump arm apparatus comprising: a jump arm frame unit having a cross-section (fig. 2); a plurality of jump arm assemblies (14 and corresponding parts) coupled to said jump arm frame unit, each jump arm assembly of the plurality of jump arm assemblies comprising: a jump arm (14) having a first end and a second end; a clamp unit (18) configured to couple said jump arm to said jump arm frame unit, the clamp unit including a plurality of clamp subunits (17,19), wherein said first end of said jump arm is connected to a first clamp subunit of said plurality of clamp subunits (fig. 3), the art fails to teach a jump arm frame unit have a transverse triangular cross-section. As discussed in Applicant’s specification, this shape allows for maximum displacement of the jump arm before rotation of the arm in relation to the frame occurs and the arm is no longer in contact with the ground [0052].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/               Primary Examiner, Art Unit 3671